ACCEPTED
                                                                                       06-14-00086-CR
                                                                             SIXTH COURT OF APPEALS
                                                                                  TEXARKANA, TEXAS
                                                                                12/29/2014 10:29:26 PM
                                                                                       DEBBIE AUTREY
                                                                                                CLERK



                                NO. 06-14-00086-CR
                                                                       FILED IN
                                                                6th COURT OF APPEALS
STATE OF TEXAS                            §    IN THE             TEXARKANA, TEXAS
                                          §                    12/29/2014 10:29:26 PM
VS.                                       §    6th COURT            DEBBIE AUTREY
                                          §                             Clerk
MARK ANTHONY YOUNG                        §    OF APPEALS


      MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF 3RD

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Mark Anthony Young, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

       1.   This case is on appeal from the 354th Judicial District Court of Hunt

County, Texas.

       2.   The case below was styled the STATE OF TEXAS vs. Mark Anthony

Young, and numbered 29,236.

       3.   Appellant was convicted of Aggravated Robbery.

       4.   Appellant was assessed a sentence of Fifty (50) Years on May 1, 2014.

       5.   Notice of appeal was given on May 2, 2014.

       6.   The clerk's record was filed on August 14, 2014; the reporter's record

was filed on October 2, 2014.
         7.    The appellate brief is presently due on December 29, 2014.

         8.    Appellant requests an extension of time of 14 days from the present

date.

         9.    Two previous extensions to file the brief have been received in this

cause.

         10.   Defendant is currently incarcerated.

         11.   Appellant relies on the following facts as good cause for the requested

extension:

         Appellant’s attorney has worked to timely complete the brief, however during

the drafting process on December 28, 2014 a close family member unexpectedly and

suddenly passed away. Counsel has been working since the morning of December

28, 2014 assisting the family with necessary arrangements. At this time Counsel

has not confirmed the funeral date.

          Additionally Jason A. Duff has begun a review the several volumes in the

reporters record as well as the clerks record the record; but, Appellant’s counsel

requests additional time to sufficiently develop the arguments material to the brief.

         Additionally, Counsel was on vacation from the afternoon of December 24,

2014 through December 28, 2014.

         Counsel is also appointed in:

         Garza v. State Appellate Cause numbers 06-14-00088-CR through
06-14-00093, and filed multiple briefs relating to that case December 22, 2014,

      Counsel is appointed in Semaj Milan Yrnah Smith v. State, Appellate Cause

No. 06-14-00158-CR and filed a brief on December 23, 2014,

      Willie Frank Jackson v. State Appellate Cause numbers 06-14-00097-CR

with a brief due December 29, 2014.

      Donny Joe Curry v. State Appellate Cause numbers 06-14-00139-CR thru

06-14-00142-CR with a brief due December 29, 2014.

      Bennett v. State Cause number 06-14-00050-CR where Appellant’s attorney

filed a brief on November 17, 2014 and is awaiting Appellee’s brief,

      AND

      Grubbs    v.   State   Appellate   Cause    numbers    06-14-00116-CR       &

06-14-00117-CR and is awaiting the Reporter’s record.

      Appellant counsel’s represented his client at trial in Cause No. CC1400383

Jim Lee Odom v. Troy Morrison in County Court at Law No. 2 of Hunt County

Texas on December 16, 2014

      Then counsel participated settlement conferences in Cause No. 80,433 ITIO

of L.W. and Cause No. 80219, ITIO M.S. E.S and B.M. on December 2, 2014. After

the parties failed to reach a settlement in Cause No. 80219, ITIO M.S. E.S and B.M.

on December 2, 2014, the trial court ordered the parties back to another conference

on December 23, 2014.
             Counsel prepared for and represented his clients in an Adversarial

hearings in Hunt County Child Protection Court for Northeast Texas #2 on

December 3, 2014 in Cause No. 81,304 In the Interest of TH & Z.H., Children, as

well as a Final Hearing in Cause No. 80,139 In the Interest of D.B., a Child in the

196th Judicial District among several others.

      Counsel prepared for and represented his clients in an Adversarial hearing in

Cause No. 81,304 In the Interest of T.H. &Z.H., Children on December 18, 2014.



      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such other

and further relief as the Court may deem appropriate.

                                       Respectfully submitted,

                                       Jason A. Duff
                                       2615 Lee St
                                       Greenville, TX 75403
                                       Tel: 903.455.1991
                                       Fax:903.455.1417



                                       By: /s/ Jason A. Duff
                                         Jason A. Duff
                                         State Bar No. 24059696
                                         jasonaduff@hotmail.com
                                         Attorney for Mark Anthony Young
                          CERTIFICATE OF SERVICE

      This is to certify that on December 29, 2014, a true and correct copy of the

above and foregoing document was served on the District Attorney's Office, Hunt

County, electronic filing service.



                                         /s/ Jason A. Duff
                                     Jason A. Duff